Citation Nr: 0301167	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  98-08 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to dependency and indemnity compensation.

2.  Entitlement to accrued benefits, based upon claims 
pending at the time of the veteran's death for entitlement 
to service connection for benign prostatic hypertrophy, 
hypertension, arteriosclerosis, anxiety disorder, non-
specified prisoner of war related disabilities; and 
entitlement to nonservice-connected disability pension.

3.  Basic eligibility for death pension benefits.

WITNESSES AT HEARING ON APPEAL

Appellant and P.B.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had recognized active service from August 1941 
to April 1942 and from April 1945 to March 1946.  He died 
November [redacted], 1995.  The appellant is his widow.

The instant claims were previously before the Board and a 
decision was issued in April 2000, denying service 
connection for the cause of the veteran death, entitlement 
to accrued benefits, and eligibility for death pension 
benefits.  The appellant appealed these determinations to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an unopposed "Motion for Remand and to Stay 
Proceedings" (Motion), filed in March 2001, the VA moved 
the Court to vacate the Board's decision due to the 
enactment of the the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002)).  By Order in June 2001, the Court 
granted the motion, vacated the April 2000 Board decision, 
and remanded the matter to the Board for further action.

In May 2000, the Board remanded the issues that are the 
subject of this decision in.  Review of the actions 
performed by the RO reveal that the mandate of that remand 
has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The VA has provided all required notice and obtained 
all relevant evidence necessary for an equitable 
disposition of the veteran's appeal.

2.  The veteran died on November [redacted], 1995.  The immediate 
cause of the veteran's death was cardio-respiratory 
arrest, due to hypostatic pneumonia.

3.  Service connection had not been established for any 
disability during the veteran's lifetime.

4.  The appellant has not presented competent evidence of 
a causal relationship between the cause of the veteran's 
death and his periods of service. 

5.  The claims file at the time of the veteran's death did 
not contain competent evidence tending to show a nexus 
between benign prostatic hypertrophy, hypertension, 
arteriosclerosis, or any anxiety disorder, and his periods 
of service.

6.  The evidence does not show the veteran was a prisoner 
of war.  

7.  The veteran did not have the requisite service to have 
been eligible for VA pension benefits.

8.  The veteran did not have the requisite service for the 
appellant to be eligible for VA death pension benefits.


CONCLUSIONS OF LAW

1.  The preponderance of the evidence is against the claim 
for entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2002); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 (2002).

2.  The appellant is not entitled to accrued benefits 
based upon the appeal pending at the Board at the time of 
the veteran's death.  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.1000 (2002).

3.  The appellant is ineligible for VA death pension 
benefits.  38 U.S.C.A. §§ 107, 1521, 1541 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.3, 3.9, 3.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 
2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminated the concept of a well-
grounded claim and superseded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  Here, the RO advised the 
appellant of the evidence necessary to substantiate her 
claims by various documents.  For example, the appellant 
was advised of the applicable criteria concerning service 
connection for cause of death, accrued benefits, and basic 
eligibility for pension benefits by the Supplemental 
Statement of the Case (SSOC) dated in September 2002, 
personal hearing of August 2002, a letter dated in June 
2002, and in earlier communications including the vacated 
Board decision dated in April 2000, the April 1998 
Statement of the Case, and a December 1996 development 
letter.  The Board notes that the VCAA made no change in 
the statutory or regulatory criteria which govern the 
benefits for which the appellant claims entitlement.  In 
addition, the September 2002 SSOC indicated that VA would 
request any pertinent medical records identified by the 
veteran.  As such, the appellant was kept apprised of what 
she must show to prevail in her claim, what information 
and evidence she is responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to 
notify.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Further, the appellant was asked at her August 2002 
personal hearing whether there were any pertinent records 
that VA did not have, and the appellant responded that 
there were none available.  Consequently, the Board finds 
that, in the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be 
avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that 
the VCAA does not apply).  Thus, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled, to include the revised regulatory 
provisions 38 C.F.R. § 3.159.  No additional assistance or 
notification to the veteran is required based on the facts 
of the instant case.  

Factual Background

As noted above, the veteran had recognized active service 
from August 1941 to April 1942 and from April 1945 to 
March 1946.  It does not appear that a medical examination 
of any type was conducted upon his entrance onto either 
period of service as there is no record reflecting such an 
examination.  The report of a general medical examination 
conducted in February 1946, prior to the veteran's 
discharge from service reflects that his psychiatric, 
neurological, genito-urinary and cardiovascular systems 
were deemed to have been normal, without abnormalities.  
Additionally, his lungs were described as normal and a 
chest X-ray was interpreted as showing a healthy chest.  
According to an Affidavit for Philippine Army Personnel 
which the veteran completed and signed in March 1946, he 
reported having incurred no wounds or illnesses during 
each period of service or the intervening time period.

According to a United States Army certification prepared 
in March 1954, the veteran had pre-war service from August 
28, 1941 to December 7, 1941.  From December 8, 1941, to 
April 8, 1942, he was considered to have been in 
beleaguered status.  On April 9, 1942, he was with his 
unit "awaiting formal surrender to the enemy."  Between 
April 10, 1942, and April 19, 1945, the veteran was deemed 
to have been in no casualty status, meaning he was engaged 
in civilian pursuits, was not engaged in military 
activities, and was not entitled to pay during that time.  
He returned to military control on April 20, 1945, when he 
rejoined the Regular Philippine Army, until his discharge 
therefrom on March 1, 1946.

The February 1946 X-ray examination film was reviewed by a 
VA physician in April 1954.  That doctor's report notes 
the findings are within normal limits.

By rating decision of March 1954, the RO denied service 
connection for impaired hearing and malaria.  An April 
1955 rating decision denied service connection for 
"whatever chest ailment may be present."  A review of the 
decision reveals that the RO discussed the presumptive 
provisions regarding service connection for pulmonary 
tuberculosis and denied service connection for pulmonary 
tuberculosis, as well.  The veteran did not perfect an 
appeal of either decision.  In August 1986, he submitted 
another claim for entitlement to service connection for 
pulmonary disease and impaired hearing, but did not 
respond to the RO's letter reminding him of the previous 
final denials and notifying him of the necessity for 
submitting new and material evidence to reopen the claims.

In August 1992, the veteran submitted an application for 
service connection for heart disease, kidney disease, 
ulcer, and bilateral defective hearing.  The claim was 
accompanied by medical evidence showing current diagnoses 
of hypertension, benign prostatic hypertrophy and 
presbycusis of both ears.  The RO denied the claims on the 
basis that evidence tending to show a connection between 
the currently-shown disabilities and the veteran's periods 
of service had not been submitted.  The veteran expressed 
disagreement with this determination and filed additional 
claims for service connection for arteriosclerosis and an 
anxiety disorder.  The RO denied these claims also on that 
basis that evidence tending to show a connection between 
the claimed disabilities and the veteran's periods of 
service had not been submitted.  In so doing, the RO again 
held that the veteran did not have status as a POW.

By memorandum dated in July 1993, the RO referred to the 
service department certification, and interpreted the 
certification as showing that the veteran's only 
creditable service was from August 28, 1941, to April 9, 
1942, and from April 20, 1945 to March 1, 1946.  The RO 
further noted that the veteran had no recognized guerilla 
service.  Based upon the service department certification, 
the Affidavit for Philippine Army personnel which the 
veteran completed and signed in March 1946, as well as the 
veteran's initial filings with the VA in 1953 and 1954, 
the RO held that the evidence failed to show that the 
veteran had been a prisoner of war (POW) of the Japanese 
government and thus did not qualify for the statutory 
presumptions afforded to former POWs in the adjudication 
of their VA claims.

The veteran perfected an appeal of these denials to the 
Board by filing a timely substantive appeal in August 
1994.  The appeal remained pending at the Board until the 
veteran's death in November 1995.

According to the veteran's death certificate, he died on 
November [redacted], 1995.  The immediate cause of his death was 
identified as "cardio-respiratory arrest," while the 
antecedent cause of death was given as hypostatic 
pneumonia.  No autopsy was performed and the veteran's 
remains were disposed of by cremation.

The appellant filed the instant claims for dependency and 
indemnity compensation, accrued benefits, and death 
pension benefits in January 1996 and subsequently 
perfected a timely appeal to the Board.

Subsequent to the Board's May 2000 remand, the appellant 
presented testimony at a personal hearing in August 2002.  
She presented several forms noting medical providers who 
had treated the veteran over the years.  She noted that 
none of these providers had any further documents 
available to submit in support of her claim.  The 
appellant and veteran's son also presented testimony in 
support of the appellant's claims.  He did not have any 
personal knowledge of the veteran during his period of 
active service.

One of the certificates presented by the appellant was 
regarding Dr. Antonio L. Villanueva.  The RO attached the 
results of an investigation of the "doctor" that revealed 
he had never been licensed to practice and had been a 
serial submitter of medical certificates showing treatment 
in the distant past in support of VA claims without the 
aid of treatment records or any supporting documentation.

Entitlement to dependency and indemnity compensation.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable 
disability.  38 U.S.C.A. § 1310; see Hanna v. Brown, 
6 Vet. App. 507, 510 (1994).  Dependency and indemnity 
compensation benefits are thus predicated upon an 
adjudicatory finding that service connection for the cause 
of the veteran's death is warranted.  Before an award of 
dependency and indemnity compensation may be made, 
therefore, service connection for the cause of the 
veteran's death must be established.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused the 
veteran's death or contributed substantially or materially 
to cause death.  For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related to the immediate or underlying 
cause.  When a chronic disease such as heart disease or 
bronchiectasis becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the veteran's period of service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1153, 5107; 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309.

At the time of the veteran's death, service connection had 
not been established for any disability.  Thus, for 
service connection for the cause of his death to be 
warranted, the evidence must support a finding that 
disability incurred in or aggravated by service either 
caused the veteran's death or contributed substantially or 
materially to cause death.

The appellant contends that her husband had suffered from 
pulmonary and cardiac disability since his periods of 
service.  She additionally contends that the 
disability(ies) causing his death should be presumed to 
have been related to his prisoner of war experiences.  

As set forth above, the cause of the veteran's death was 
determined to have been cardio-respiratory arrest due to 
hypostatic pneumonia.  In support of her claim, the 
appellant has submitted copies of medical records dated 
between 1950 and 1995, along with her own written 
contentions and assertions.  She has submitted several 
medical certificates that support her claim of treatment 
for pulmonary disorders in the years following the 
veteran's active service; however, none of the 
certificates were presented with any supporting 
documentation.  The Board must heavily discount their 
authenticity and probative value.  She has not submitted 
any medical evidence which tends to show that the veteran 
suffered from pneumonia, a cardiac disability or a 
pulmonary disability during service.  She has not 
submitted any medical evidence tending to show that the 
veteran developed heart disease or bronchiectasis (to the 
extent that hypostatic pneumonia could be deemed medically 
consistent with a diagnosis of bronchiectasis) within one 
year of his discharge from service.  Neither has she 
submitted any medical evidence tending to show any other 
linkage between the disease which has been determined to 
have caused his death and service.  Because she is not a 
medical expert, her assertions of a relationship between 
pneumonia and service cannot constitute competent evidence 
of such a relationship.

The appellant's assertion that the veteran's death is 
related to prisoner of war experiences fails because the 
evidence of record, summarized above, shows that the 
veteran was not, in fact, a prisoner of war as defined by 
either the Army or the VA, and thus not entitled to 
recognition as a former prisoner of war for VA purposes.

The Court has also held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

As there is no medical evidence showing that the veteran's 
death resulted from a disability incurred in or aggravated 
by service, or which may be presumed to have been incurred 
in service, dependency and indemnity compensation may not 
be awarded to the appellant. Given the absence of even a 
tenuous relationship between the fatal conditions and the 
veteran's military service, further medical opinion is not 
necessary. See 38 U.S.C.A. § 5103A(d).

In sum, the preponderance of the evidence is against the 
claim for service connection for the cause of the 
veteran's death.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102 (2002)


Entitlement to accrued benefits.

Governing laws and regulations provide that periodic 
monetary benefits authorized under the laws of the VA to 
which a veteran was entitled at his death under existing 
ratings or decision, or those based on evidence in the 
file at the date of death, and due and unpaid for the 
period not to exceed two years prior to the last date of 
entitlement as provided, will upon the death of such 
person be paid to his spouse.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.

In the case of Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit construed the provisions of 38 U.S.C.A. §§ 5121 
and 5101(a), and found that, in order for a surviving 
spouse to be entitled to accrued benefits, the veteran 
must have had a claim pending at the time of his death for 
such benefits or must have been entitled to them under an 
existing rating or decision.  In addition, 38 U.S.C.A. 
§ 5121(c) requires that applications for accrued benefits 
must be filed within one year after the date of the 
veteran's death.  See also 38 C.F.R. § 3.1000(c).

Because the veteran had an appeal pending at the Board 
when he died, and because the appellant filed her 
application for accrued benefits within the statutory time 
period, she could be entitled to accrued benefits, if any 
of the claims which had been awaiting review by the Board 
when the veteran died were meritorious.  Therefore, the 
Board will proceed to review each of the claims which had 
been pending in November 1995.




Entitlement to service connection for benign prostatic 
hypertrophy, hypertension, arteriosclerosis, anxiety 
disorder, and non-specified prisoner of war related 
disabilities.  

According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder 
was incurred in or aggravated by service or that the 
disorders are otherwise attributable to service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).  Service 
connection may also be granted for disease that is 
diagnosed after discharge from military service, when all 
of the evidence establishes that such disease was incurred 
in service.  Cosman v. Principi, 3 Vet. App. 303, 305 
(1992); 38 C.F.R. § 3.303(d).

Recent medical evidence contained in the claims file at 
the time of the veteran's death reflects that diagnoses of 
benign prostatic hypertrophy, hypertension, and 
arteriosclerosis were rendered late in his life, almost 
forty years subsequent to his discharge from service.  It 
does not appear that a clear diagnosis reflecting an 
anxiety disorder was rendered during the veteran's 
lifetime; however, for purposes of this analysis, the 
Board will assume he suffered from such a disorder.  As 
summarized above, the service medical records do not 
reflect the presence of any of these disabilities during 
service or upon discharge from service.  There is no 
indication that arteriosclerosis or cardiovascular-renal 
disease, including hypertension, became manifest within 
one year subsequent to the veteran's discharge from 
service.  There is nothing in the recent medical records 
tending to show any other relationship between these 
disabilities and the veteran's service.  The medical 
records dated in 1953 and 1954 showing possible diagnoses 
of pulmonary tuberculosis or other chest ailment were 
considered by the RO in connection with the final decision 
of April 1955, denying service connection for a chest 
ailment.  The only evidence supporting such a connection 
consists of the veteran's and the appellant's own 
statements in support of the claims. Again, in the absence 
of competent medical evidence of a relationship between 
the fatal conditions and the veteran's military service, 
further medical opinion is not necessary. See 38 U.S.C.A. 
§ 5103A(d).  

Because the preponderance of the evidence was against a 
showing of a nexus between the claimed disabilities and 
service, at the time his appeal was pending before the 
Board, the appellant's claim for accrued benefits based 
upon that appeal must likewise fail.

Eligibility for nonservice-connected disability pension.

The threshold question that must be resolved with regard 
to the claim for nonservice-connected pension benefits is 
whether the veteran was eligible for the benefit he had 
claimed.  If the claim fails because of the absence of 
legal merit or lack of entitlement under the law, the 
claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

According to the United States Army certification prepared 
in March 1954, the veteran's recognizable service extended 
from August 1941 to April 1942 and from April 1945 to 
March 1946.  In adjudicating entitlement to VA benefits, 
the VA is bound by the certification from the Department 
of the Army regarding the nature of the veteran's service.  
38 C.F.R. §§ 3.9, 3.203; Soria v. Brown, 118 F.3d 747 
(1997); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, 
the VA is prohibited from recognizing service outside of 
that certified by the Army in 1954.

The pertinent law and regulations authorize the payment of 
nonservice-connected pension benefits to a veteran of a 
period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of his own 
willful misconduct, and who meets certain income criteria.  
38 U.S.C.A. § 1521.  

Under the provisions of 38 U.S.C.A. § 107:  (a) Service 
before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces 
of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such 
military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently 
recognized by the Commander in Chief, Southwest Pacific 
Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any 
law of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except benefits under-- (1) contracts of National 
Service Life Insurance entered into before February 18, 
1946; (2) Chapter 10 of title 37 [37 USCS §§ 551 et seq.] 
and (3) chapters 11, 13 (38 USCS §§ 1101 and 1301 et seq.] 
(except section 1312(a)), and 23 of this title [38 USCS 
§§ 2301 et seq.].  Thus, service in the Philippine Army 
does not confer the privilege of a VA pension benefit upon 
such a soldier.

In Quiban v. Veterans Admin., 928 F.2d. 1154 (D.C. Cir. 
1991), the United States Court of Appeals for the District 
of Columbia upheld the constitutionality of 38 U.S.C.A. 
§ 107(a).  In Talon v. Brown, 999 F.2d. 514 (Fed. Cir. 
1993), the United States Court for the Federal Circuit, 
citing Quiban, also upheld the constitutionality of 
38 U.S.C.A. § 107(a). 

Accordingly, the Board has no recourse but to find that 
the veteran did not have the requisite service to have 
been eligible for VA pension benefits.  Since the veteran 
did not have qualifying service for death pension 
benefits, the claim pending before the Board at the time 
of his death was not meritorious and the appellant's claim 
for accrued benefits must fail.  Talon, supra; Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994); Sabonis, supra.

Basic eligibility for death pension benefits.

The threshold question that must be resolved with regard 
to the claim for VA death pension benefits is whether the 
appellant is eligible for the benefit she has claimed.  If 
her claim fails because of the absence of legal merit or 
lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis, supra.

The appellant seeks entitlement to VA death pension 
benefits based on the military service of her late 
husband.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  
The pertinent law and regulations authorize the payment of 
death pension benefits to the surviving spouse of a 
veteran of a period of war who met the requisite service 
requirements.  38 U.S.C.A. § 1541.  Those requirements 
include that the veteran served in "active, military, 
naval or air service" for ninety days or more during a 
period of war."  38 U.S.C.A. § 1521(j).  As explained 
above in the discussion regarding entitlement to accrued 
benefits based upon the claim for pension pending at the 
time of the veteran's death, the veteran did not have the 
requisite service to have been eligible for VA pension 
benefits as service in the Philippine Army does not confer 
the privilege of a VA pension benefit upon such a soldier.  
Thus, as the veteran himself was ineligible for VA pension 
benefits, the appellant, his widow, is also ineligible for 
such benefits.  Talon, supra; Quiban, supra.

Accordingly, the Board has no recourse but to find that 
since the veteran did not have qualifying service for 
death pension benefits, the appellant has failed to 
establish her eligibility as a proper claimant.  Talon, 
supra; Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  
Therefore, the claim has no legal merit and must be 
denied.  Sabonis, 6 Vet. App. at 426.




ORDER

Service connection for the cause of the veteran's death is 
denied.

Accrued benefits based upon claims pending at the time of 
the veteran's death for entitlement to service connection 
for benign prostatic hypertrophy, hypertension, 
arteriosclerosis, anxiety disorder, non-specified prisoner 
of war related disabilities; and entitlement to 
nonservice-connected disability pension are denied.

VA death pension benefits are denied.





		
	WAYNE M. BRAEUER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

